DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 29, 30, 31, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2022.

Applicant argues: 
“First, it appears as though the Office has asserted that Honma teaches a method of
manufacturing an impregnated fibrous material comprising a fibrous material made of
continuous fibers and at least one thermoplastic polymer matrix, said method including a
heating step comprising at least one non-heating and non-heat-conducting supporting part and
at least one heating system (see pg. 4 of Office Action). The Office then later acknowledges that
Honma fails to teach that its calendar roller uses at least one non-heating and non-heat conducting supporting part. Accordingly, the Office's rationale is somewhat contradictory to
itself and further clarification is requested.

Furthermore, it appears as though the Office has relied upon the calendar roller 42 in
the heating chamber 47 used in Honma's Example 11 to teach the claimed heating step. Applicant respectfully submits that this embodiment taught by Honma does not use at least  one non-heating and non-heat-conducting supporting part with at least one heating system to heat a thermoplastic polymer matrix for melting, or maintaining in the molten state, after preimpregnation. There is no disclosure that the calendar roller in Honma's heating chamber is not conducting heat or being heated.

Moreover, those skilled in the art would have had no reason to expect that the calendar
roller is not being heated since Honma explicitly teaches that its methods for producing a fiber reinforced molding substrate comprise a step (I) of continuously feeding a bundle of continuous
reinforcing fibers, a step (II) of combining cyclic polyarylene sulfide with the reinforcing fiber
bundle, a step (Ill) of heating the composite obtained in step (II) to subject the cyclic
polyarylene sulfide to ring-opening polymerization to convert into polyarylene sulfide, and a
step (IV) of cooling the composite obtained in step (Ill) and withdrawing the same (see Abstract
of Honma). Honma further discloses that its heating step is performed with either a nitrogen substituted heating furnace or heated press molds (see par. [0268] of Honma). There is no
disclosure or teaching which indicates that the double-belt presses and calendar rollers in
Honma's heating furnaces are not conducting heat.

Therefore, since Honma fails to disclose the use of non-heating and non-heat conducting
supporting parts during a heating step after pre-impregnation of its reinforcing fibers, Honma fails to teach the claimed heating step.”

Honma teaches a process of manufacturing an impregnated fibrous material comprising a fibrous material and thermoplastic polymer, comprising heating utilizing a heated chamber and rollers (Figure 14, items 42 and 47). 

	Examiner agrees Honma does not explicitly teach non-heating and non-heating-conducting support part. 

	Muzzy teaches smooth Teflon rollers for transporting. Both Honma and Muzzy discuss preparing resin-impregnated tows and transporting twos with rollers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed material of the rollers of Honma with Teflon as taught by Muzzy, a functionally equivalent roller composition. 

Applicant defines non-heating and non-heat-conducting supporting part as an structure that is not absorb at the wavelength of the microwave, laser or HF heating system. Given that Honma in view of Muzzy teaches a Teflon-based roller and Teflon has high temperature insulation, the Teflon-based rollers of Honma in view of Muzzy would be non-heating and non-heat-conducting. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-15, 16-22, 24, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (FR3017330, PG-PUB 2016/0347009 relied upon for translation) in view of Imai (US 10,023,737) and Fram (PG-PUB 2009/0065130).  
Regarding claim 1, Gaillard teaches a method of manufacturing an impregnated fibrous material comprising a fibrous material made of continuous fibers and at least one thermoplastic polymer matrix [0093], wherein said impregnated fibrous material is produced as a single unidirectional ribbon or a plurality of unidirectional parallel ribbons [0101], wherein said method comprises:
a step of pre-impregnating said fibrous material while it is in the form of a roving or several parallel rovings with the at least one thermoplastic polymer matrix [0096]-[0099]; and
at least one step of heating the thermoplastic polymer matrix for melting, or
maintaining in the molten state, the thermoplastic polymer matrix after pre-impregnation [0099] utilizing at least one heating system (Figure 1), 
wherein the method excludes any electrostatic impregnation method where the continuous fibers gain a deliberate charge.

While Gaillard does not explicitly teach said pre-impregnated fibrous material possesses a porosity less than 10%, Gaillard teaches high porosity induced by poor distribution of the polymer with the fiber results in a large number of defects in the pre-impregnated fibrous material [0018]. Gaillard teaches densification of the material by fully eliminating the porosities in so-called “ready-to-use” fibrous material. 
Therefore, one of ordinary skill in the art would have recognized the porosity in pre-impregnated materials is a result effective variable that influences the quality of the resulting composite. Therefore, one of ordinary skill in the art would have been motivated to optimize the porosity of the pre-impregnated fibrous material of Honma and, in doing so, would have arrived at a porosity level of less than 10%. 


	Gaillard does not teach said at least one heating step including being done using at least one non-heating and non-heat-conducting supporting part and at least one heating system, with the exception of a heating calendar, to scroll said roving or rovings of fibrous material, either partially or wholly, being in contact with part or all of the surface of said at least one supporting part and scrolling partially or wholly on the surface of said at least one supporting part through the at least one heating system, the roving or rovings of fibrous material contacting a part or all of a surface of
said at least one supporting part during scrolling,

Imai teaches a process of manufacturing a composite by impregnating fiber material by transporting the material through a resin bath and heating the impregnated fiber material through an infrared oven while maintaining tension utilizing a belt press or rollers (Figure 13-15). 

Both Gaillard and Imai teach a process of impregnating and heating a fiber material and utilizing tension for transporting the fiber material through the process. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed transporting mechanism within the heater of Gaillard with rollers within the heater of Imai, a functionally equivalent transporting mechanism. 

Fram teaches utilizing a rubber-based, smooth cylindrical roller for transporting charge and resin matrix into a pressure zone [0030]-[0031]. 

Both Gaillard in view of Imai and Fram teach transporting molding material through a system utilizing rollers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed roller composition of Gaillard in view Imai with the rubber roller composition of Fram, a functionally equivalent roller composition.  

Given that silicone is an insulating material that does not absorb heat, the roller of Gaillard in view of Imai and Fram would be a non-heating and non-heat-conducting supporting part (E). 
	Regarding claim 2, Gaillard in view of Imai and Fram teaches the process as applied to claim 1. 
Gaillard in view of Imai and Fram does not teach said pre-impregnated fibrous material is not flexible. 
However, given that the process of pre-impregnating the fibrous material and the composition of the fibrous material of Gaillard in view of Imai and Fram is identical to the instant process of pre-impregnating the fibrous material and the fibrous material composition [0035]-[0036], the pre-impregnated fibrous material of Gaillard in view of Imai and Fram would have the same properties as the claimed pre-impregnated fibrous material, including inflexibility. 

Regarding claim 3, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein the pre-impregnating step comprises using an immersion tank (Gaillard,  [0050], [0099]).

Regarding claim 5, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said heating step immediately follows the pre-impregnating step (Gaillard, [0096]-[0099]). 

Regarding claim 6, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said at least one heating system is selected from microwave heating or laser heating (Gaillard, [0109]). 

Regarding claim 7, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said at least one-non heating and non-heat-conducting support part is a first compression roller with a cylindrical shape (Imai, Figure 15).  

Regarding claim 8, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said at least one-non heating and non-heat-conducting support part is a first compression roller includes a cylindrical compression roller (Imai, Figure 15). 

Regarding claim 9, Gaillard in view of Imai and Fram teaches the process as applied to claim 7, wherein said rovings of the fibrous material form an angle of 0.1 to 89 degrees with the first compression roller and a horizontal tangent to said roller, said roving or rovings (Imai, Figure 15). 
While Gaillard in view of Imai and Fram does not teach said roving or rovings of fibrous material expand in contact with said first compression roller, given that the rovings and the process of heating of Gaillard in view of Imai and Fram are identical to the instant claimed rovings and process of heating, the rovings of Gaillard in view of Imai and Fram would also expand in contact with said first compression roller. 

Regarding claim 10, Gaillard in view of Imai and Fram teaches the process as applied to claim 7, wherein said rovings of the fibrous material form an angle of 0 to 180 degrees with the second compression roller and a horizontal tangent to said roller, said roving or rovings (Imai, Figure 15). 
While Gaillard in view of Imai and Fram does not teach said roving or rovings of fibrous material expand in contact with said second compression roller, given that the rovings and the process of heating of Gaillard in view of Imai and Fram are identical to the instant claimed rovings and process of heating, the rovings of Gaillard in view of Imai and Fram would also expand in contact with said second compression roller. 

Regarding claim 11, Gaillard in view of Imai and Fram teaches the process as applied to claim 7, wherein said rovings of the fibrous material form an angle between 0 to 180 degrees with the third compression roller and a horizontal tangent to said third compression roller, said roving or rovings (Imai, Figure 15). 
While Gaillard in view of Imai and Fram does not teach said roving or rovings of fibrous material expand in contact with said third compression roller, given that the rovings and the process of heating of Gaillard in view of Imai and Fram are identical to the instant claimed rovings and process of heating, the rovings of Gaillard in view of Imai and Fram would also expand in contact with said third compression roller. 


Regarding claim 12, Gaillard in view of Imai and Fram teaches the process as applied to claim 8, wherein said at least one non-heating and non-heat-conducting supporting part is made includes three pairs of cylindrical compression rollers, all at the same level (Imai, Figure 14). 
Gaillard in view of Imai and Fram does not teach six to ten cylindrical compression rollers, all at the same level. 
However, a mere replication of the prior art structure, without any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replicate the nonheating and non-heat-conducting supporting part cylindrical rollers to include six to ten rollers and dispose them in the same level as the roller of Gaillard in view of Imai and Fram. 

Regarding claim 13, Gaillard in view of Imai and Fram teaches the process as applied to claim 12.
Gaillard in view of Imai and Fram does not teach wherein during heating step the roving or rovings of fibrous material possess a spreading percentage at an outlet of a last compression roller of about to 300%, relative to that of said roving or rovings of fibrous material at an inlet of a first compression roller. However, given that the identical pre-impregnated rovings are utilized and the heating and compressing steps of Gaillard in view of Imai and Fram are identical to the instant pre-impregnated rovings and the heating and compressing steps, the rovings of Gaillard in view of Imai and Fram would also possess a spreading percentage at an outlet of a last compression roller of about to 300%, relative to that of said roving or rovings of fibrous material at an inlet of a first compression roller. 

Regarding claim 14, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said thermoplastic polymer matrix is identical to Applicant’s thermoplastic matrix (Gaillard, [0083]). Therefore, the thermoplastic polymer matrix of Gaillard in view of Imai and Fram would also be a nonreactive thermoplastic polymer. 

Regarding claim 16, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said at least one thermoplastic polymer matrix is selected from: polyaryl ether ketones (PAEK); polyaryl ether ketone ketone (PAEKK); aromatic polyether imides (PEI); polyaryl sulfones; polyarylsulfides; polyamides (PA); PEBAs; polyolefins; and mixtures thereof (Gaillard, [0036], [0083]). 


Regarding claim 17, Gaillard in view of Imai and Fram teaches the process as applied to claim 1,wherein said at least one thermoplastic polymer matrix is a polymer with a glass transition temperature is such Tg > 80°C, or is a semi-crystalline polymer  with a melting temperature Tm > 150°C (Gaillard, Claim 7). 

Regarding claim 18, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said at least one thermoplastic polymer matrix comprises polyamides, aliphatic polyamides, cycloaliphatic polyamides, semi-aromatic polyamides (polyphthalamides), PEKK, PEI, PEKK, PEI or a mixture thereof (Gaillard, [0036], [0083]).

Regarding claim 19, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein the pre-impregnated fibrous material possesses a fiber level between 20% to 55% by volume (i.e., including 45 to 65% by volume) (Gaillard, [0038]). 

Regarding claim 20, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein shaping a roving or parallel rovings of impregnated fibrous material into a single unidirectional ribbon or a plurality of parallel unidirectional ribbons by calendaring least one heating calendar (Gaillard, Figure 1, items 51, 52, 53), said at least one heating calendar including a plurality of calendaring grooves in accordance with a number of said ribbons (Gaillard, [0105]-[0106]), wherein the shaping occurs with a pressure and/or separation between the rollers of said calendar (Gaillard, [0113]), said pressure and/or separation being regulated by a governing system (Gaillard, [0113]). 

Regarding claim 21, Gaillard in view of Imai and Fram teaches the process as applied to claim 20, wherein the shaping step comprises using a plurality of heating calendars, mounted in in series
relative to the passage direction of the fiber roving or rovings (Gaillard, Figure 1, items 51, 52, 53 and [0105]-[0106]). 

	Regarding claim 22, Gaillard in view of Imai and Fram teaches the process as applied to claim 20, wherein said at least one heating calendar comprises an integrated induction or microwave heating system (Gaillard, [0041] and [0113]), coupled with the presence of carbon fillers in said thermoplastic polymer matrix (Gaillard, [0041]-[0042]).

Regarding claim 24 and 26, Gaillard in view of Imai and Fram teaches the process as applied to claim 20, wherein the plurality of parallel pre-impregnated rovings are coated with a molten thermoplastic polymer comprising powder in aqueous dispersion using a cross-head extrusion (i.e., heated nozzle), wherein the polymer solution can be the same or different from the polymer powder in the aqueous dispersion (Gaillard, [0100]).  Gaillard teaches this step is performed immediately after leaving the impregnation tank and drying device and just before the forming step (Gaillard, [0100]). 

Regarding claim 27, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said thermoplastic polymer matrix comprises carbonaceous fillers (Gaillard, [0099]). 

Regarding claim 28, Gaillard in view of Imai and Fram teaches the process as applied to claim 1, wherein said fibrous material comprises carbon, glass, silicon carbide, basalt, silica fibres, natural fibres in particular flax or hemp, sisal, silk or cellulose fibers in particular viscose, or thermoplastic fibres having a glass transition temperature Tg higher than the Tg of said polymer or said mixture of polymers when the latter are amorphous, or has a melting temperature Tf higher than the Tf of said polymer or said mixture of polymers when the latter are semi-crystalline, or a mixture of two or more of said fibres, preferably a mixture of carbon, glass or silicon carbide fibres, in particular carbon fibres (Gaillard, [0037]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (FR3017330, PG-PUB 2016/0347009 relied upon for translation) in view of Imai (US 10,023,737) and Fram (PG-PUB 2009/0065130), as applied to claim 3, in further view of Miller (“Impregnation Techniques for Thermoplastic Matrix Composites,” Polymer and Polymer Composites, Vol 5, Nov. 7, 1996). 
Regarding claim 4, Gaillard in view of Imai and Fram teaches the process as applied to claim 3.
Gaillard in view of Imai and Fram does not teach one or more supports are present upstream from said system. 
Miller teaches rollers disposed immediately before and after a fluidized bed (Figure 15). 
Both Gaillard and Miller teach a fluidized bed for resin impregnation of a fiber tow. It would have been obvious to one of ordinary skill in the art to substitute the fluidized bed and undisclosed supports of Gaillard with the fluidized bed and supports of Miller, a functionally equivalent fluidized bed and support. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (FR3017330, PG-PUB 2016/0347009 relied upon for translation) in view of Imai (US 10,023,737) and Fram (PG-PUB 2009/0065130), as applied to claim 1, Honma (PG-PUB 2010/0068518).  
Regarding claim 15, Gaillard in view of Imai and Fram teaches the process as applied to claim 1.
Gaillard in view of Imai and Fram does not teach said thermoplastic
polymer matrix is a reactive pre-polymer capable of reacting with itself or with a second prepolymer, based on the chain ends of said second pre-polymer, or with another chain extender, said reactive pre-polymer being polymerized during the at least one heating step.
Honma teaches a process of roving impregnation utilizing a thermoplastic polymer matrix (Figure 12) that is a reactive pre-polymer capable of reacting with a itself or with a second prepolymer, based on the chain ends of said second pre-polymer, or with another chain extender [0148], reactive pre-polymer optionally being polymerized during the at least one heating step [0264].
Both Gaillard and Honma teach resin impregnation of rovings. It would have been obvious to one of ordinary skill in the art to substitute the thermoplastic composition of Gaillard with the thermoplastic composition of Honma to produce a functionally equivalent fiber-reinforced molding substrate. 

Claim 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (FR3017330, PG-PUB 2016/0347009 relied upon for translation) in view of Imai (US 10,023,737) and Fram (PG-PUB 2009/0065130), as applied to claim 1, Debalme (PG-PUB 2001/0032696). 
Regarding claim 23, Gaillard in view of Imai and Fram teaches the process as applied to claim 20.
Gaillard in view of Imai and Fram does not teach a belt press is present between the at least one system and the at least one heating calendar. 
Debalme teaches a belt press for pressing and heating a sandwich for making a composite [0067], [0081]. 
Both Gaillard and Debalme teach applying heat and pressure to a molding material. It would have been obvious to one of ordinary skill in the art to substitute the first pair of heated calendar of Gaillard in view of Imai and Fram with the belt press of Debalme, a functionally equivalent structure for applying heat and pressure. The belt press of Gaillard in view of Imai, Fram, and Debalme would be between the ehating system and another heated calendar. 

Regarding claim 25, Gaillard in view of Imai, Fram, and Debalme teaches the process as applied to claim 20.
Gaillard in view of Imai and Fram does not teach a belt press is present between the at least one heating system and the at least one heating calendar and a heating nozzle is present between the belt press and the at least one heating calendar. 
A mere rearrangement of the sequence of steps performed in the art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to rearrange the order of steps of Gaillard in view of Imai, Fram, and Debalme such that the rovings are sprayed with the heating nozzle before compression with the belt press, rapid heating, and then heated calendared as the rearranging the step of spraying the rovings relative to the multiple steps of heating and compressing would not produce any new or unexpected results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANA C PAGE/           Examiner, Art Unit 1745